DETAILED ACTION

In response to Amendments/Arguments filed 7/20/2022.  Claims 1-4 are pending.  Claims 1 and 3 were amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20070298193).
Nakamura discloses a light scattering film and display devices thereof.  Concerning claims 1 and 3, Nakamura discloses the light scattering film has a haze value from 1 to 60%, sharpness of a transmitted image at a comb width of 0.5 mm is 65 to 99% when anti-glare properties are not desired, wherein the light scattering film is formed from a particulate material having a diameter of 0.5 to 5 microns and a resin, with the refractive index difference between the particles and resin being 0.01 to 0.2 (para. 0052-0100).  Nakamura further discloses that the resulting film has a series of recesses and protrusions as a result of the particles (para. 0055). With respect to claim 4, the particles are found at a content of 3 to 30 mass (or weight) percent, wherein if assuming the balance is resin, the ratio particle content/resin content includes and encompasses the claimed range (para. 0067).  Given that the materials, particle size, haze value, and sharpness are the same as that claimed and/or disclosed in the specification, the gloss would be intrinsic to the light scattering film of Nakamura.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp. 3-4, filed 7/20/2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments have overcome the previous rejection.

Applicant’s arguments, see pp. 4-6, filed 7/20/2022, with respect to the art rejections under Mikami, Ohashi, and Murase have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.

Applicant’s arguments, see pp. 6-7, filed 7/20/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ludemann et al. (US 20170052288) and Ushida et al. (JP 2014-006448).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783